Title: Daniel Murray to Virginia Delegates, 29 December 1781
From: Murray, Daniel
To: Virginia Delegates


Philadelphia 29th Decr. 1781
The Honble. the Delegates in Congress from the State of Virginia
The Memorial of Daniel Murray Respectfully Sheweth
That your Memorialist was left in the Illinois Country in the Year 1776 Charged with the Commercial affairs of his Brother Willm. Murray with directions in case of the Arrival of any American Troops in that Country to Yield them every Assistance in his power Which directions the Memorialist’s Brother Repeated from New Orleans upon the Arrival of Colo. George Gibson at that place
That in July 1778 when Colo. George Rogers Clark took possession of the Illinois Country your Memorialist in Compliance with his Brothers directions his own Inclinations Coinciding, did supply Colo. Clark for the use of the Troops a large Quantity of Flour, Beef, Pork, Salt, Tallow, Liquor, and other Merchandize for which he received Continental Currency at the rate of Gold and Silver[.] your Memorialist knowing nothing of a depreciation, made no Scruple of Receiving the same which Induced the French Inhabitants to do the Like by which means were Supplied with whatever they Wanted.
That after Colonel Clark’s arrival your Memorialist Served in person in taking Possession of the other Villages as well as upon the several Expeditions Carried on by Colo. Clark during his stay in that Country which greatly impair’d his health and Constitution, and Colo. Clark seeing the Zeal and Fidelity of your Memorialist he beg’d he would enter into the Service and Offer’d him the Posts of Qr. Master and Commisary the only two departments he found most difficult to fill up in that Country which your Memorialist from his Sincere Attachment to the Cause of America Accepted of tho’ greatly Prejudicial to his Commercial Interest
That during Colo. Clarke’s stay in the Country, and after his departure under Colo. Montgomery your Memorialst. Strain’d every nerve for the good of the Service and when a powerfull Nation of Indians the Kickapous bitter Enemies to the Brittish came to Speak with the Superintendant of Indian Affairs, Relating their distresses and requesting some Assistance from him to Enable them to Cloath their Women and Children and Amunition as well to kill provisions for themselves as to Annoy the Brittish and their Indian allies Enemies of America declaring that without these Supplies they should be Obliged to go to Detroit and make peace with the Brittish in order to procure such things as they Absolutely Wanted
The Superintendant Captain Leonard Helm in Jany. 1780 being Unable to procure the Necessary Articles for these Indians Owing to the Depreciation of the paper Currency and Bills of Exchg. not being regularly paid (both which was then known in that Country) Applied to your Memorialist to procure him Sundry Articles to give the Indians which the Memmorialist had not then in his possession but procur’d on his Credit and the Indians were sent away well satisfied
That your Memorialist as well upon this as all former Occasions for the Merchandize &ca. he Supplied for the use of the State of Virginia at the Rate of Gold or Silver prices, has received no other payment than Equal Sums of Continental Currency or Bills of Exchg. the greatest part of the former he lent the Commanding Officer Colo. Montgomery for the Recruiting Service and for which he Received Bills of Exchg. upon the Treasury of Virginia
That the Memorialist hath never yet received any pay during the time he has been in the Service
That the Memorialist upon the Illinois being Evacuated and he having Advanced for the State all property he had in his Possession belonging to his Brother &ca. was Obliged to leave the Country by Consent of the then Commanding Officer Captn. John Rogers who gave him Recommendatory Letters to Gentln. in Virginia herewith shewn you Went down the Mississipy to New Orleans in order to procure a passage to Virginia by Sea Was reduced to great Distress for want of money so that he was forced to Apply to the Spanish Commandant who only granted him a passage to the Havanna from whence he took his passage in an American Vessel wherein he had the Misfortune to be Captur’d and Carried prisoner to New York from whence he is lately Arrived in this City
That the Memorialist transmitted to his Brother in this City Colo. Montgomerys Bills to the Amount of 6484⅔ Dollars which he sent to Virginia Several Months past but Received no payment upon them
That the Memorialist has now in his possession one other Bill drawn by Colo Montgomery for 1590 Dollars being the Amount at Gold and Silver prices of the Goods Supplied the Indians as before Mentioned
The Memorialist having had Entire Confidence in the Honourable Reimbursement of those Supplies, furnished for the State of Virginia a Disappointment will Involve the Memorialist in the greatest Distress as well as greatly Injure his Brother who so Cheerfully directed that all his Effects and Credit in the Illinois Country should be Employed for the use of such American Troops as might Arrive in that Country
The Memorialist therefore prays your taking the premises into your Consideration and to point out some Mode in which he may procure his Demands so Justly due from the State of Virginia
Dan Murray
